This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0147

                                     Todd Anderson,
                                       Appellant,

                                            vs.

                                      Patricia Lloyd,
                                       Respondent.

                                  Filed August 17, 2015
                                 Reversed and remanded
                                     Schellhas, Judge

                                Rice County District Court
                                 File No. 66-CV-13-2250

Jodi S. Exsted, Exsted Legal Services LLC, Shakopee, Minnesota (for appellant)

Timothy L. Warnemunde, Warnemunde Law Office, Montgomery, Minnesota (for
respondent)

         Considered and decided by Peterson, Presiding Judge; Ross, Judge; and Schellhas,

Judge.

                         UNPUBLISHED OPINION

SCHELLHAS, Judge

         Appellant challenges summary judgment on his claims of unjust enrichment and

promissory estoppel, arguing that the district court erred in determining that his claims

were based on a breach of promise to marry and in failing to recognize the existence of

genuine issues of material fact. We reverse and remand.
                                        FACTS

      In or about December 2000, appellant Todd Anderson and respondent Patricia

Lloyd began dating. In or about July 2001, Anderson moved in with Lloyd in a house that

Lloyd owned in Prior Lake (Prior Lake house). While living in the Prior Lake house,

Anderson made mortgage payments, paid for some of the household utilities, made

improvements to the house, ran his concrete business out of the house, and exercised

parenting time with his children at the house. In 2001 or 2002, Anderson proposed

marriage to Lloyd, who “accepted to be engaged to [Anderson]” and wore an engagement

ring that Anderson gave her.

      In or about the spring of 2003, Lloyd sold the Prior Lake house and began

constructing a house on land that she owned in Webster Township (Webster house).

Anderson did some of the concrete and other construction work for the Webster house

and paid for some aspects of the construction. Lloyd and Anderson moved into the

Webster house in or around November 2003, after which Anderson made mortgage

payments, paid for some of the household utilities, and ran his concrete business out of

the Webster house until about 2008. Anderson’s children sometimes stayed at the

Webster house.

      During their relationship, the parties argued and experienced conflicts that led to

breakups and temporary separations, when Anderson would move out. Lloyd returned the

engagement ring to Anderson “several times” and “told him several times that [she] was

never marrying him.” But the parties reconciled, resumed living together, and Lloyd

resumed wearing the engagement ring at Anderson’s request. In mid-2010, the parties


                                           2
ended their relationship; Anderson left the Webster house and took the engagement ring

with him.

       In September 2013, Anderson sued Lloyd, asserting claims of breach of contract,

constructive trust, unjust enrichment, and promissory estoppel arising from his financial

and labor contributions to the Prior Lake and Webster houses. The district court granted

summary judgment to Lloyd and denied Anderson’s subsequent motion for amended

findings.

       This appeal follows.

                                     DECISION

       “Summary judgment is appropriate when the evidence, viewed in the light most

favorable to the nonmoving party, establishes that no genuine issue of material fact exists

and that the moving party is entitled to judgment as a matter of law.” Citizens State Bank

Norwood Young Am. v. Brown, 849 N.W.2d 55, 61 (Minn. 2014); see also Minn. R. Civ.

P. 56.03. The moving party is entitled to judgment as a matter of law “when the party

opposing summary judgment bears the burden of proof on an element essential to that

party’s case, and the party fails to make a showing sufficient to establish that essential

element.” Eng’g & Constr. Innovations, Inc. v. L.H. Bolduc Co., 825 N.W.2d 695, 704

(Minn. 2013) (quotations omitted). “The purpose of summary judgment is to determine

whether issues of fact exist, not to resolve issues of fact.” Fain v. Andersen, 816 N.W.2d
696, 702 (Minn. App. 2012) (citing Albright v. Henry, 285 Minn. 452, 464, 174 N.W.2d
106, 113 (1970)), review granted and stayed (Minn. Sept. 25, 2012), stay vacated and

review denied (Minn. May 21, 2013). “[Appellate courts] review a district court’s grant


                                            3
of summary judgment de novo to determine whether any genuine issue of material fact

exists and whether the district court erred in applying the law.” Larson v. Nw. Mut. Life

Ins. Co., 855 N.W.2d 293, 299 (Minn. 2014).

       Minnesota has abolished “[a]ll civil causes of action for breach of promise to

marry, alienation of affections, criminal conversation, and seduction.” 1 Minn. Stat.

§ 553.02 (2014). Section 553.02 reflects the legislature’s judgment that “[a]ctions based

upon alleged alienation of affections, criminal conversation, seduction, and breach of

contract to marry have been subject to grave abuses, have caused intimidation and

harassment, to innocent persons and have resulted in the perpetration of frauds,” such that

“the best interests of the people of the state will be served by the abolition of these causes

of action.” Minn. Stat. § 553.01 (2014).

       “Minnesota law not only bars specific claims for breach of a promise to marry, it

also bars any other claim for damages that is predicated on a promise to marry.” M.N.,
616 N.W.2d at 287; cf. R.E.R. v. J.G., 552 N.W.2d 27, 29 (Minn. App. 1996) (stating that

“[b]ecause [plaintiff’s] losses flow from the alienation of his former wife’s affections,

they generally are no longer recoverable because the legislature has outlawed heart balm

actions,” even though plaintiff asserted claim of breach of fiduciary duty rather than

claim of alienation of affections). To determine whether a claim is barred as predicated

on a promise to marry, courts “analyze the specific allegations [a plaintiff] makes to




1
 These actions are sometimes referred to as “heart-balm actions.” See, e.g., M.N. v. D.S.,
616 N.W.2d 284, 288 (Minn. App. 2000), review denied (Minn. Nov. 15, 2000).

                                              4
support” that claim to determine whether its “essence” is a promise to marry. See M.N.,
616 N.W.2d at 287.

Unjust enrichment

       “Unjust enrichment is an equitable doctrine that allows a plaintiff to recover a

benefit conferred upon a defendant when retention of the benefit is not legally

justifiable.” Caldas v. Affordable Granite & Stone, Inc., 820 N.W.2d 826, 838 (Minn.

2012). The elements of an unjust-enrichment claim are that: “(1) a benefit be conferred

by the plaintiff on the defendant; (2) the defendant accept the benefit; (3) the defendant

retain the benefit although retaining it without payment is inequitable.” Zinter v. Univ. of

Minn., 799 N.W.2d 243, 247 (Minn. App. 2011), review denied (Minn. Aug. 16, 2011).

“[T]o prevail on a claim of unjust enrichment, a claimant must establish an implied-in-

law or quasi-contract in which the defendant received a benefit of value that unjustly

enriched the defendant in a manner that is illegal or unlawful,” Caldas, 820 N.W.2d at

838, or “morally wrong,” Schumacher v. Schumacher, 627 N.W.2d 725, 729–30 (Minn.

App. 2001).

       In this case, the district court found that Lloyd made “only one promise or

inducement: the promise to marry” and, despite Anderson’s argument to the contrary, that

“the promise to marry [wa]s the basis for [Anderson]’s unjust enrichment claim.” The

court reasoned that Anderson did not allege any illegal or unlawful act by Lloyd apart

from the empty marriage promise, noted that Minnesota law bars any claim for damages

that is predicated on a promise to marry, and concluded that Lloyd therefore was entitled

to summary judgment on the unjust-enrichment claim.


                                             5
       The district court correctly determined that, under section 553.02, Anderson

cannot use Lloyd’s marriage promise to “show[] that [Lloyd] was unjustly enriched in the

sense that the term ‘unjustly’ could mean illegally or unlawfully,” see ServiceMaster of

St. Cloud v. GAB Bus. Servs., Inc., 544 N.W.2d 302, 306 (Minn. 1996) (quotation

omitted), or immorally, see Schumacher, 627 N.W.2d at 729–30, as required to support

his unjust-enrichment claim. See Minn. Stat. § 553.01 (announcing public policy against

“[a]ctions based upon alleged alienation of affections, criminal conversation, seduction,

and breach of contract to marry” (emphasis added)); cf. R.E.R., 552 N.W.2d at 29 (stating

that “allowing recovery for damages relating to the alienation of a spouse’s affections

would defeat the legislature’s stated purpose in abolishing the heart balm actions”

(emphasis added)). Yet, citing Schumacher, Anderson also argues that his unjust-

enrichment claim need not be founded on any illegal or immoral act by Lloyd beyond her

retention of the benefit of Anderson’s financial and labor contributions.

       In Schumacher, we stated that “[a]n action for unjust enrichment does not lie

simply because one party benefits from the efforts of others; instead, it must be shown

that a party was unjustly enriched in the sense that the term ‘unjustly’ could mean

illegally or unlawfully,” or in the sense that “the [enriched party’s] conduct in retaining

the benefit is morally wrong.” 627 N.W.2d at 729–30 (emphasis added) (quotation

omitted). We reasoned that “[a]ppellant has provided evidence that he made substantial

improvements on respondents’ land, that respondents knew of those improvements and

either encouraged them or did nothing to discourage them and that respondents have

benefited from them,” and we concluded that “[t]his evidence is sufficient to create


                                             6
genuine issues of material fact for the jury” on appellant’s unjust-enrichment claim. Id. at

730.

       Under Schumacher, an unjust-enrichment claim need not be founded on any

affirmative wrong by a defendant beyond her retention of a plaintiff-conferred benefit

under circumstances that render her retention of the benefit immoral. See id. at 729–30.

When a plaintiff produces evidence that he conferred a benefit upon a defendant who

knew of the benefit and either encouraged the plaintiff to confer it or failed to discourage

the plaintiff from conferring it, a genuine issue of material fact exists as to whether the

defendant’s retention of the benefit is immoral. See id. at 730. As a result, section 553.02

does not defeat Anderson’s unjust-enrichment claim, because Lloyd’s retention of the

benefit of Anderson’s financial and labor contributions may be found to be “immoral”

without regard to Lloyd’s allegedly fraudulent promise of marriage.

       Lloyd argues that “Schumacher is readily distinguishable from the subject case in

that Schumacher concerned a claim of unjust enrichment based upon promises of

employment and property ownership between a parent and child.” According to Lloyd,

“Schumacher is neither relevant nor instructive in the subject case as it contains no

discussion as to the application of Minnesota Statutes, Chapter 553, which is the central

issue in this case.” But chapter 553 applies only to heart-balm actions and claims that are

“predicated on” one or more of the heart-balm actions. See Minn. Stat. §§ 553.01–.03

(2014); M.N., 616 N.W.2d at 287. Anderson’s unjust-enrichment claim is predicated on

Lloyd’s purportedly immoral retention of the benefit of his contributions, rather than a




                                             7
breach of promise to marry or any other heart-balm action, and section 553.02 does not

apply to bar that claim.

       Anderson produced testimonial and documentary evidence in support of his

assertions that he conferred a benefit on Lloyd through his financial and labor

contributions to the Prior Lake and Webster houses, and that Lloyd both knew of the

benefit and actively encouraged Anderson to confer it. A genuine issue of material fact

exists as to whether Lloyd’s retention of the benefit is immoral; thus, Lloyd was not

entitled to summary judgment on Anderson’s unjust-enrichment claim.

Promissory estoppel

       “Promissory estoppel is an equitable doctrine that implies a contract in law where

none exists in fact.” Martens v. Minn. Mining & Mfg. Co., 616 N.W.2d 732, 746 (Minn.

2000) (quotation omitted). “To state a claim for promissory estoppel, the plaintiff must

show that (1) there was a clear and definite promise, (2) the promisor intended to induce

reliance and such reliance occurred, and (3) the promise must be enforced to prevent

injustice.” Park Nicollet Clinic v. Hamann, 808 N.W.2d 828, 834 (Minn. 2011). “[The

supreme court] ha[s] . . . described the first element of promissory estoppel as requiring

that the promisor should reasonably expect to induce action or forbearance on the part of

the promisee.” Martens, 616 N.W.2d at 746.

       In this case, the district court found that “the only promise between the parties was

the promise to marry.” Applying the statutory bar on any claim for damages that is

predicated on a promise to marry, the court concluded that Lloyd’s promise of marriage

was not a valid basis for Anderson’s promissory-estoppel claim. Because “[t]here [wa]s


                                             8
. . . no valid clear and definite promise to support a claim for promissory estoppel,” the

court granted summary judgment for Lloyd on that claim.

       The district court correctly determined that no promissory-estoppel claim may

arise from Lloyd’s promise of marriage. See Minn. Stat. § 553.01 (announcing public

policy against “[a]ctions based upon alleged alienation of affections, criminal

conversation, seduction, and breach of contract to marry” (emphasis added)); cf. R.E.R.,
552 N.W.2d at 29 (stating that “allowing recovery for damages relating to the alienation

of a spouse’s affections would defeat the legislature’s stated purpose in abolishing the

heart balm actions” (emphasis added)). But Anderson argues that the court “improper[ly]

resol[ved] . . . a disputed fact issue” by ignoring or discounting evidence of additional

promises that “the parties . . . would build the [Webster] house together” and would

“spend the rest of their lives” there. We agree.

       Anderson testified that “[he and Lloyd] were going to spend the rest of [thei]r lives

[at the Webster house]” and that, sometime prior to 2006, “[Lloyd] mentioned to

[Anderson’s] dad . . . that [Anderson] would get what was due to [him] if [he and Lloyd]

split up.” Furthermore, Lloyd testified as follows:

              Q: . . . Why did [Anderson] pay for the stucco [on the
              Webster house]?
              A: Because I wanted . . . [s]iding and couldn’t afford [stucco].
              That’s why I went with . . . [s]iding. It’s beautiful and kept
              me within this budget that I wanted to keep. [Anderson] said,
              “I want stucco.” I said, “I can’t afford it.” So he said, “Well,
              if I pay it, can we have a stucco house?” I said, “If you want
              to pay it, you can have a stucco house.”
              Q: He wanted to pay it if we [sic] could have a stucco house?
              ....
              A: “If you want to live in a stucco house with me, fine.”


                                              9
This testimony constitutes evidence of a clear and definite promise by Lloyd that

Anderson’s contributions to the Webster house would entitle him to permanent residence

in that house. Cf. Faimon v. Winona State Univ., 540 N.W.2d 879, 882 (Minn. App.

1995) (stating that university’s announcement, ‘“If a tenure track position should be

approved, it would not be before 1994–95,’ [wa]s a clear and definite commitment” that

“trigger[ed] promissory estoppel analysis of its enforcement”), review denied (Minn.

Feb. 9, 1996). The district court improperly weighed and disregarded evidence at the

summary-judgment stage. See Hoyt Props., Inc. v. Prod. Res. Grp., L.L.C., 736 N.W.2d
313, 320 (Minn. 2007) (stating that “[w]eighing the evidence and assessing credibility on

summary judgment is error”).

      Because genuine issues of material fact exist regarding whether Lloyd made

Anderson promises that were independent of the marriage promise, section 553.02 does

not bar Anderson’s claim of promissory estoppel. See M.N., 616 N.W.2d at 287 (stating

that section 553.02 applies only to heart-balm actions and claims that are “predicated on”

one or more heart-balm actions). The district court therefore erred in granting summary

judgment for Lloyd on Anderson’s promissory-estoppel claim.

      Reversed and remanded.




                                           10